EXHIBIT 10.1
 
JOINT VENTURE AGREEMENT
 
THIS JOINT VENTURE AGREEMENT (the “Agreement”), dated as of May __, 2014 (the
“Effective Date”) between OBJ Enterprises, Inc., a Florida corporation with its
principal place of business at 1707 Post Oak Blvd., Suite 215, Houston, TX 77056
(“OBJE”), and Great Outdoors, LLC, a Delaware limited liability company with its
principal place of business at 700 Hammett Lane, New Smyrna FL 32168 (“GO”).
 
RECITALS


1.  
OBJE is the business of developing and marketing PC and mobile based gaming
software;



2.  
GO is in the business of developing and marketing branded software PC and mobile
based gaming software;



3.  
OBJE and GO have entered into a non-binding Term Sheet dated the 28th day of
April, 2014 (the "Term Sheet") setting forth the basic terms pursuant to which
they would form and contribute to a new limited liability company for the
purposes of jointly developing and marketing a branded gaming software platform
with the goal of  merging the new company into OBJE in the future; and



4.  
OBJE and GO formed My Go Games, LLC, a Minnesota limited liability company
(“MGG”) with OBJE owning twenty percent (20%) of the membership interests in MGG
and Go owning eighty percent (80%) of the membership interests in MGG.



NOW, THEREFORE, in consideration of the mutual terms, conditions, covenants and
promises herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:
 
1.  
DEFINITIONS



The following capitalized terms not otherwise defined herein shall have the
following meanings when used in this Agreement.
 
a.  
“Affiliate” means, with respect to a Party, a person, corporation, or other
legal entity that, directly or indirectly, through one or more intermediaries,
controls, is controlled by or is under common control with such Party.  For
purposes of this definition “control” means the direct or indirect ownership of
at least fifty percent (50%) of the outstanding voting securities of the
controlled entity.



b.  
 “GO Technology” means any Invention owned by GO as of the Effective Date or any
Invention acquired, licensed or developed exclusively by GO.



c.  
“GO Derivative Works” means any Improvement primarily on a GO Technology
developed by GO, OBJE or both of them during the term of this Agreement.



d.  
“Change in Control Transaction” means any transaction or series of transactions
(a) resulting in a consolidation, merger or other business combination of either
Party with or into any other legal entity in which the Party is not the
surviving entity; (b) any corporate transaction, or series of related
transactions, resulting in the voting security-holders of such Party immediately
prior to such transaction or transactions ceasing to own at least fifty percent
(50%) of the voting securities of such Party after such transaction; (c) there
is a sale or transfer of all or substantially all of the assets of a Party; (d)
a Party enters into any dissolution, winding up, liquidation, or transaction or
series of transactions pursuant to which its voting securities are converted to
cash or property; or (e) a Party enters into an agreement providing for an event
set forth in (a) through (d) above.



e.  
“OBJE Technology” means any Invention owned by OBJE as of the Effective Date or
any Invention acquired, licensed or developed exclusively by OBJE.

 
 
 

--------------------------------------------------------------------------------

 
 
f.  
“OBJE Derivative Works” means any Improvement primarily on a OBJE Technology
developed by GO, OBJE or both of them during the term of this Agreement.



g.  
 “Commercial Products” means any products or services incorporating Joint
Technology or Derivative Works.



h.  
“Confidential Information” means information and physical material not generally
known or available outside of the Parties and information and physical material
entrusted to either Party in confidence by a Third Party, including, without
limitation, (a) Inventions or Improvements of either Party or developed in
connection with this Agreement; (b) technical data, trade secrets, know-how,
research, product or service ideas or plans, software codes and designs,
developments, inventions, laboratory notebooks, processes, formulas, techniques,
biological materials, mask works, engineering designs and drawings, hardware
configuration information, lists of, or information relating to, employees and
consultants of either Party (including, but not limited to, the names, contact
information, jobs, compensation, and expertise of such employees and
consultants), lists of, or information relating to, suppliers and customers of
Either Party, price lists, pricing methodologies, cost data, market share data,
marketing plans, licenses, contract information, business plans, financial
forecasts, historical financial data, budgets or other information disclosed by
either Party, directly or indirectly, whether in writing, electronically,
orally, or by observation that the other Party knows or reasonably should know
is proprietary or confidential.



i.  
“Derivative Works” means any and all GO Derivative Works or OBJE Derivative
Works.



j.  
“Collaborative Technology” means any Invention or Improvement created, developed
or discovered through the work of employees, consultants, advisors, or
contractors of both Parties pursuant to their work undertaken under this
Agreement; provided, however, that Collaborative Technology shall not include GO
Technology, GO Derivative Works, OBJE Technology or OBJE Derivative Works.



k.  
“Contributed Technology” means GO Technology and OBJE Technology contributed to
the Project pursuant to the Collaboration Plan.



l.  
“Field of Use” means the field of computer and mobile outdoors action video
games.



m.  
“Improvement” means any Invention created, developed or discovered while using
or practicing a GO Technology or OBJE Technology, as applicable.



n.  
“Invention” means any and all information means discoveries, developments,
concepts, designs, ideas, know how, improvements, inventions, trade secrets
and/or original works of authorship, whether or not patentable, copyrightable or
otherwise legally protectable, including, without limitation, any product,
machine, article of manufacture, biological material, mask work, method,
procedure, process, technique, use, equipment, device, apparatus, system,
compound, formulation, composition of matter, design or configuration of any
kind, or any improvement thereon.



o.  
"Project" means jointly developing and marketing a branded gaming software
platform through MGG with the intention of merging MGG into OBJE.



p.  
"Project Assets" means those assets listed in Schedule "A" attached hereto and
any future assets purchased by or on behalf of MGG and all other property,
whether real or personal, which is owned, leased, held, developed, constructed
or acquired for MGG by or on behalf of the Parties.



q.  
"Project Loans" means (i) those loans contributed by OBJE to MGG that are listed
in Schedule "C" attached hereto, (ii) those loans contributed by GO to MGG that
are listed in Schedule “D” attached hereto and any and all future loans, debts,
obligations incurred by MGG in accordance with the terms and provisions defined
herein.

 
 
 

--------------------------------------------------------------------------------

 
 
r.  
“Membership Interest” shall have the same meaning as set forth in the Operating
Agreement and Member Control Agreement of MGG.



s.  
“Net Revenue” means the total revenue received by a Party, Affiliate, or
Sublicensee of a Party for sale, distribution, licensing or other disposition of
Contributed Technology, Derivative Works or Joint Technology or a product or
service incorporating any of the foregoing, less the following to the extent
actually incurred or allowed:  (i) the reasonable costs or royalties paid by the
Party to a Third Party in connection with the manufacture, distribution
disposition of such products or any payment of Additional Costs; (ii) discounts,
including cash discounts, rebates, or other price reductions or allowances on
such product, service or technology; (iii) credits or allowances actually
granted on claims, rejections or returns of such products; (iv) freight,
postage, shipping and insurance charges paid for delivery of such products; and
(v) any taxes, duties or other governmental charges levied on such products,
services or technologies or measured by the billing amount of such products,
services or technologies, when actually included in billing for such products or
services; provided, however, that Net Revenue shall not be reduced by either
Party’s income or like taxes with respect to such Party’s share of Net Revenue
hereunder.



t.  
A “Party” means either GO or OBJE, which are referred to collectively as the
“Parties.”



u.  
“Sublicensee” means a Third Party expressly licensed by the Parties to make,
sell, or otherwise distribute or dispose of any products or services
incorporating any Derivative Works or Joint Technology.



v.  
“Third Party” means an individual or legal entity other than the Parties or an
affiliate of either Party.



2.  
INITIAL CONTRIBUTIONS & INTERESTS



a.  
The Parties contribute the following as their initial contributions to the
Project:



i.  
OBJE, as its initial contribution, hereby contributes all of its interest and
title in the Assets set forth in Schedule "A" hereto.



ii.  
GO, as its initial contribution, hereby contributes all of its interest and
title in the Assets set forth in Schedule "B" hereto.



b.  
The Parties initial Interests are reflected in their respective ownership of
Membership Interests in MGG in the following percentages:



i.  
OBJE - 20%



ii.  
GO - 80%



c.  
Except as otherwise provided herein, the Parties shall each bear their own costs
and all liabilities arising under this Agreement.



d.  
All revenues and benefits derived from the Project shall be received by the
Parties as distributions from MGG in the ratio of their respective Membership
Interests in MGG.  All obligations and liabilities incurred in respect of, the
Project shall be received or borne by MGG.



3.  
GOVERNANCE & MANAGEMENT OF MGG



a.  
The Parties will enter into a Member Control Agreement for MGG which shall
provide, among other things, that MGG will be governed by a three member Board
of Governors, which shall be appointed according to the following:

 
 
 

--------------------------------------------------------------------------------

 
 
i.  
One Governor shall be appointed by OBJE;



ii.  
Two Governors shall be appointed by GO.



b.  
Day to day operations of MGG and strategic collaboration between the Parties
will be determined by the MGG Board who may delegate certain responsibilities to
officers/managers consistent with the MGG Operating Agreement and Member Control
Agreement.



4.  
COLLABORATION AND DEVELOPMENT



a.  
Development.  Each of the Parties shall, commencing on the Commencement Date,
use its best efforts to engage in collaborative research and development with
the general goal of developing Improvements to the GO Technology and OBJE
Technology and Joint Technology within the field of use.  The specific scope of
research, development, and marketing to be undertaken through MGG shall be
determined by the MGG Board.  



b.  
Participation on MGG Board.  As is more specifically set forth in the MGG
Operating Agreement and Member Control Agreement, Each of the Parties’ has
designated their representative(s) to represent them on the MGG Board.  The MGG
Board shall meet within ten (10) days of the Effective Date, and determine the
date upon which the Project shall commence (the “Commencement Date”), which
shall be within thirty (30) days of the initial meeting of the MGG Board, and
the term of the Project (the “Project Term”), which shall not be greater than
five (5) years without the written consent of both Parties.



c.  
Rights and Duties of the MGG Board.  The MGG Board shall have the authority and
obligations as set forth in the MGG Operating Agreement and Member Control
Agreement. The Parties respective MGG Board designees shall report collaborative
research, development results and recommendations to their respective Officers
and Directors or Governors as the case may be.



d.  
Meetings of the MGG Board.  The MGG Board shall act through regular or special
meetings or through unanimous written consent pursuant to the MGG Operating
Agreement and Member Control Agreement.



e.  
Contributions.  

i.  
OBJE will take all steps necessary to contribute to MGG personnel, intellectual
property, and other assets identified on Schedule “A” in a timely manner.

ii.  
GO will take all steps necessary to contribute to MGG personnel, intellectual
property, and other assets identified on Schedule “B” in a timely manner



f.  
 Each of the Parties shall bear its own expenses with respect to this Agreement
and, unless specifically agreed to in writing otherwise, shall be solely
responsible for compensating its Staff, making tax withholding or necessary
payments with respect to its Staff, and for withholding or paying any applicable
taxes, duties or other fees on any amounts paid to it hereunder, all in
compliance with applicable law.



5.  
INTELLECTUAL PROPERTY & LICENSING



a.  
Retention of Separate Intellectual Property.  OBJE shall retain all right, title
and interest in any and all OBJE Technology, and GO shall retain all right,
title and interest in any and all GO Technology.  Nothing hereunder or under the
Collaboration Plan shall be construed as an assignment or license of any OBJE
Technology to GO or MGG, or GO Technology to OBJE or MGG except as expressly set
forth herein.

 
 
 

--------------------------------------------------------------------------------

 
 
b.  
Research and Development License.  Subject to the terms of this Agreement, each
of the Parties’ hereby grants to MGG and the other a non-exclusive, royalty
free, fully-paid up worldwide license to use any Contributed Technology,
Derivative Works or Collaborative Technology solely for research or development
as specified in this Agreement, subject to the following restrictions:



i.  
No Sublicenses. OBJE shall not have any right to sublicense any GO Technology
even if it is also Contributed Technology.  GO shall have no right to sublicense
any OBJE Technology even if it is also Contributed Technology.  Neither Party
shall have the right sublicense Derivative Works except as expressly set forth
herein.



ii.  
No Competitive Uses.  Neither Party shall have any license hereunder to use
Contributed Technology, Derivative Works or Collaborative Technology to
independently develop Improvements that compete, directly or indirectly, with
the actual or anticipated products or services of the other Party; provided,
however, that this provision shall not prohibit or restrict the rights of either
party to use its own Contributed Technology in any manner it may choose.



c.  
Ownership After Termination.  Upon the expiration or termination of this
Agreement, the Research and Development License set forth in Section 4.b. hereof
shall terminate, and the Parties shall mutually determine in good faith whether
any Invention or Improvement created, developed or conceived during the term of
this Agreement is a GO Derivative Work, an OBJE Derivative Work, or
Collaborative Technology.



i.  
OBJE hereby assigns and transfers all of its right, title, and interest in any
and all GO Derivative Works to GO, and hereby assigns, transfers and quitclaims
any and all claims, causes or rights of action, then existing or thereafter
accrued, for infringement of any such Improvements to GO.  OBJE agrees that,
following such assignment, it shall have no further licenses or other rights
with respect to the GO Derivative Works.



ii.  
GO hereby assigns and transfers all of its right, title and interest in any and
all OBJE Derivative Works to OBJE, and hereby assigns, transfers and quitclaims
any and all claims, causes or rights of action, then existing or thereafter
accrued, for infringement of any such Improvements to OBJE. GO agrees that,
following such assignment, it shall have no further licenses or other rights
with respect to the OBJE Derivative Works.



iii.  
GO and OBJE hereby assign and transfer all of their right, title and interest in
any and all Collaborative Technology created, developed or conceived during the
term of this Agreement to MGG.



d.  
Assistance.  Each of the Parties shall take all actions and execute all
instruments necessary to register, protect, enforce or defend any intellectual
property rights of any Party under this Section 4, including without limitation
assisting in the preparation or prosecution of any application for intellectual
property rights, or participating in the prosecution or defense of any lawsuit
with respect to such rights, at the expense of the Party asserting such rights;
provided, that if such rights relate to Derivative Works or Joint Technology
that has not been assigned to either Party hereunder pursuant to 3.c. hereof,
the Parties shall jointly bear all costs and expenses (including reasonable
attorney’s fees) in protecting, enforcing or defending such rights..  The
Parties’ obligations under this Section shall survive until the last to expire
of any such intellectual property rights.



6.  
COMMERCIALIZATION



a.  
Agreement to Commercialize.  Upon the determination by the MGG Board that the
Project has resulted in a commercially viable Derivative Work or Collaborative
Technology, the Parties shall grant MGG a non-exclusive, royalty free,
fully-paid up worldwide license to use any Contributed Technology, Derivative
Works or Joint Technology to use such Contributed Technology, Derivative Work or
Joint Technology through the sale or distribution of Commercial Products or the
licensing of such Derivative Works or Joint Technology.

 
 
 

--------------------------------------------------------------------------------

 
 
b.  
Revenue Share.  The Parties’ shall share revenue through MGG distributions which
shall be based upon their respective Membership Interests in MGG.



c.  
Additional Costs.  The Parties’ shall determine in good faith prior to the
commercialization of any Commercial Product or licensing of technology under
this Section 5, the Additional Costs owing to either Party.  Such Additional
Costs shall be paid out of the revenues generated from any Commercial Product or
license with respect to which such Additional Costs apply prior to the
distribution of revenues pursuant to Section 5.b.



7.  
RIGHTS AND DUTIES OF THE PARTIES



a.  
Relationship of the Parties.  Nothing in this Agreement shall be construed to
create a partnership, joint venture, employment or agency relationship among the
Parties, their Affiliates, or their respective Staff.  Each Party shall be only
an independent contractor of the other Party and shall have no authority to bind
the other Party or act on the other Party’s behalf.



b.  
Retention of Records; Audit:



i.  
Research and Development.  Each Party shall retain and assure that their Staff
retains adequate records documenting all research and development efforts under
the Project, such that either Party may assess and continue to in such research
and development efforts following termination or expiration of this
Agreement.  Upon termination or expiration of this Agreement, each Party shall
provide to the other Party any and all documents or other records, in any form,
relating to any Derivative Works or Joint Technology assigned to such Party
hereunder, shall respond to any reasonable requests for additional information
by such Party, and shall destroy all copies of such documents or records in its
possession that relate solely to such Derivative Works or Joint Technology, and
confirm in writing that it has done so.



ii.  
Records of Additional Costs and Revenue.  Each Party shall maintain complete and
accurate records of any Additional Costs, revenues from commercialization, or
Revenue Share earned by such Party for a period of three (3) years after, as
applicable, (i) the later of date upon which such Additional Costs are incurred
or paid, (ii) the date such revenues are received, or (iii) the date such
Revenue Share is paid, in sufficient detail to permit the other Party to confirm
the accuracy of all payments due hereunder.  A Party entitled to payments
hereunder shall have the right to cause an independent, certified public
accountant reasonably acceptable to the other Party (and who has executed a
confidentiality agreement with the Party to be audited) to audit such records to
confirm that the Additional Costs, revenues from commercialization, and Net
Revenues were accurate as stated to such Party; provided, however, that such
auditor shall not disclose the audited Party's confidential information to the
other Party, except to the extent such disclosure is necessary to verify the
amount of royalties and other payments due under this Agreement. A copy of any
report provided by such accountant shall be provided to the audited Party at the
time that it is provided to the auditing Party.  Such audits may be exercised
once a year, within three (3) years after the period to which such records
relate, at mutually acceptable dates and times, on not less than thirty (30)
days advance notice.  Any amounts shown to be owing by such audits shall be paid
immediately with interest in the amount of one percent (1%) per month (or the
maximum amount permitted by law, if less) from the date first owed until
paid.  The auditing Party shall bear the full cost of such audit unless such
audit discloses that royalties actually paid by the audited Party are more than
five percent (5%) less from the amount of royalties and/or other payments
actually owed.  In such case, the audited Party shall bear the full cost of such
audit.

 
 
 

--------------------------------------------------------------------------------

 
 
c.  
Confidentiality.  Except as expressly authorized hereunder, or otherwise agreed
in writing, the Parties’ agree that for the term of this Agreement and for a
period of ten (10) years after (or the maximum period authorized by law, if
shorter) a party gaining access to Confidential Information hereunder shall (a)
keep such information in strictest confidence, using commercially reasonable
measures to protect such information of at least the same degree as it uses in
protecting its own confidential and proprietary information, (b) not use
Confidential Information for any purpose other than as provided in this
Agreement, and (c) not disclose such Confidential Information to any Third
Party.



i.  
Each Party shall only share Confidential Information with those members of its
Staff that are expressly approved in writing by the Project Lead of the other
Party after such Staff have executed an agreement, naming the other Party as a
third-party beneficiary, agreeing to be bound by the obligations of this Section
6.c.



ii.  
Immediately upon the expiration or termination of this Agreement, each Party
shall destroy all Confidential Information provided by the other Party or
generated during the term of this Agreement, except Confidential Information
relating to such Party’s Contributed Technology or Derivative Works or Joint
Technology assigned to such Party hereunder, and confirm in writing that it has
done so.



iii.  
Exclusions.  The obligations set forth in this Section 6.c. shall not apply
where the receiving Party can establish by competent proof that such
Confidential Information (i) was already known to the receiving Party, other
than under a confidentiality obligation, at the time of disclosure by the
disclosing Party; (ii) was generally available to the public or part of the
public domain at the time of disclosure to the receiving Party; (iii) became
generally known or publicly available other than through any act or omission of
the receiving party; or (iv) was disclosed to the receiving Party, other than
under a confidentiality obligation, by a Third Party who had no obligation to
keep such information confidential.  A Party may disclose Confidential
Information upon an order by a court or regulatory body of competent
jurisdiction; provided, that such Party must notify the other Party immediately
upon the receipt of a demand for such Confidential Information, and take all
reasonable steps to assist the other Party in protecting or limiting disclosure
of such Confidential Information.



iv.  
Non-Competition.  To the greatest extent permitted by applicable law, each of
the Parties agrees to cease and refrain, during the term of this Agreement from
undertaking any activities that compete with the other Party within the Field of
Use; provided, however, that neither Party shall be prohibited from developing
or marketing any product, service or technology, or licensing any technology or
intellectual property, developed independently of this Agreement, not utilizing
any Derivative Works or Joint Technology, and not using any Confidential
Information.



1.  
To the maximum extent permitted by law, for the term of this Agreement, and for
a period of one (1) year hereafter, neither Party shall directly or indirectly
solicit, induce, recruit or encourage any of the other Party’s employees or
consultants to terminate their relationship with such Party, or attempt to
solicit, induce, recruit, encourage or take away employees or consultants of
such Party, either for itself or for any Third Party.



2.  
To the maximum extent permitted by law, for the term of this Agreement and for a
period of one (1) year hereafter, neither Party shall use any Confidential
Information of the other Party to negatively influence any of the other Party’s
clients or customers from purchasing such Party’s products or services or
licensing such Party’s technology, or solicit or influence or attempt to
influence any client, customer or other person either directly or indirectly, to
direct any purchase of products and/or services or any license of technology to
any person, firm, corporation, institution or other entity in competition with
the business of such Party.

 
 
 

--------------------------------------------------------------------------------

 
 
d.  
Duties Upon Change in Control Transaction:  Any Party who accepts a bona fide
offer to engage in a Change in Control Transaction or does engage in a Change in
Control Transaction shall provide written notice to the other Party immediately
upon the earliest of (a) its acceptance of such offer, (b) its agreement to
enter such transaction, or (c) the consummation of such a transaction.

 
8.  
ACQUISITION OF GO AND MGG



a.  
During the term of this Agreement and for a period of one (1) year hereafter,
OBJE or its designee shall have the option, in its sole and exclusive
discretion, to acquire GO and MGG or, at OBJE’s election, all of the assets of
GO and MGG (including any intellectual property assigned to GO hereunder) for
aggregate consideration of a number of shares that results in GO and MGG
collectively owning eighty percent (80%) of the common stock of OBJE, par value
$0.0001, adjusted to reflect any substitution of shares, stock dividends, stock
splits, reverse stock splits, recapitalizations, reorganizations, or other
similar transactions.  Such acquisition shall take place pursuant to an
agreement and plan of merger, asset acquisition agreement, or like agreement, in
compliance with applicable law, with customary representations, warranties, and
covenants.   OBJE may exercise this option by providing thirty (30) days written
notice to GO and/or MGG of its intention to acquire GO and/or MGG or the assets
of GO and/or MGG, and GO and/or MGG shall take all actions and execute all
instruments necessary to effectuate such transaction.



9.  
REPRESENTATIONS AND WARRANTIES



Each of the Parties represents and warrants to the other Party as follows:


a.  
As of the Effective Date, it is a duly formed, validly existing legal entity in
good standings under the laws of the jurisdiction in which it was formed.  It
has the power and authority to carry on its business as it is now being
conducted, and is licensed and qualified to do business in any jurisdiction in
which such license or qualification is necessary, unless its failure to be so
licensed and qualified would not have a material adverse effect.  The
undersigned has authority to enter this Agreement on behalf of it, and it has
secured all necessary approvals, votes, or authorizations to execute this
Agreement and carry out the transactions contemplated hereby.  The execution,
delivery and performance of this Agreement does not conflict with any agreement,
instrument or understanding of such Party, whether oral or written, or any law,
regulation, or order of any court, government body or other agency with
jurisdiction over it.



b.  
As of the Effective Date and the Commencement Date, such Party exclusively (and
not jointly) owns all of the right, title and interest in any and all
Contributed Technology contributed by such Party to the Project, and has not
granted any ownership interests, exclusive licenses, security interests, options
or other interests or licenses, or entered any agreements, that would conflict
or interfere with the rights granted hereunder or the purposes of this
Agreement.



c.  
As of the Effective Date and throughout the term of this Agreement, such Party
has not granted and will not grant any rights to any other party in any
Contributed Technology, Derivative Works or Joint Technology within the Field of
Use that would conflict, interfere or be inconsistent with rights granted
hereunder or the purposes of this Agreement.



10.  
INDEMNIFICATION



a.  
Definitions:  For purposes of this provision, “Indemnified Party” means a Party
entitled to indemnification hereunder and its Affiliates, parents, successors,
assign employees, officers, managers, directors, agents, consultants, advisors
or representatives.  “Indemnifying Party” means the party obligated to provide
such indemnification, and its Affiliates, parents, successors, assigns,
employees, officers, managers, directors, agents, consultants, advisors or
representatives.  “Indemnified Claims,” means any claim, cost or expense arising
from (a) the Indemnifying Party’s breach of any covenant, representation or
warranty hereunder, (b) any claim that Contributed Technology contributed by the
Indemnifying Party breaches any intellectual property rights of any Third Party;
(c) any claim that the Indemnifying Party’s actions in entering this Agreement
or performing its obligations hereunder violated any legal or contractual
obligation to any Third Party; (d) any claim that any product or service
manufactured or distributed by the Indemnifying Party damaged or caused harm to
any Third Person; or (e) arising from the gross negligence, recklessness or
willful misconduct of the Indemnifying Party.

 
 
 

--------------------------------------------------------------------------------

 
 
b.  
Indemnification.  The Indemnifying Party agrees to defend, indemnify, and hold
the Indemnified Party harmless against any and all claims, causes of action,
liabilities, damages, losses, costs, or expenses (including reasonable
attorney’s fees) resulting from any Indemnified Claim.  The Indemnifying Party
shall advance all costs and expenses (including reasonable attorney’s fees) to
the Indemnified Party in connection with any actual or threatened lawsuit,
investigation, regulatory or other adversary proceeding arising in connection
with an Indemnified Claim; provided, that the Indemnifying Party may control the
defense and settlement of such suit or proceeding, provided that any such
settlement (a) provides for a full and complete release of the Indemnified Party
from all claims asserted in such suit or proceeding, (b) does not require an
admission of fault on the part of the Indemnified Party, and (c) does not result
in any relief against the Indemnified Party other than monetary relief;
provided, further, that the Indemnified Party may retain its own counsel at its
own expense to assist in the defense of any such suit or proceeding.



11.  
DISPUTE RESOLUTION



The Parties agree that any dispute arising under this Agreement, the Parties’
performance or breach hereof, or the relationship created hereby, shall be
resolved through binding arbitration within the city of Austin, Travis County
Texas before the American Arbitration Association, pursuant to the American
Arbitration Association Commercial Arbitration Rules (“AAA Rules”); provided,
however, that nothing in this Section 10 shall prevent any Party from seeking
injunctive relief (or other provisional remedy) from a Court of competent
jurisdiction.


a.  
Procedures.  The arbitrator shall be a retired judge, and may grant injunctions
and other relief; provided, however, that the arbitrator shall neither have nor
exercise any power to act as amiable compositeur or ex aequo et bono, to award
special, indirect, consequential or punitive damages, or to render rulings that
are legally erroneous.  The arbitrator shall administer and conduct the
arbitration in accordance with Nevada substantive law, without reference to the
principles of conflicts of laws. The arbitrator’s decision shall be final,
conclusive and binding on the Parties’ thereto, and judgment thereon or an
injunction enforcing such decision may be entered, issued and enforced in any
court of competent jurisdiction.



b.  
No Jury Trial.  THE PARTIES HEREBY EXPRESSLY WAIVE THEIR RIGHT TO HAVE ANY
DISPUTE BETWEEN OR AMONG THEM RESOLVED IN A COURT OF LAW AND THEIR RIGHT TO A
TRIAL BY JURY WITH RESPECT TO ANY SUCH DISPUTE.  IN THE EVENT THAT ANY PARTY
DISPUTE HEREUNDER, NOTWITHSTANDING THE OTHER PROVISIONS HEREOF, PROCEEDS IN A
COURT OF LAW, THE PARTIES HEREBY EXPRESSLY CONSENT TO A BENCH TRIAL BEFORE THE
JUDGE PRESIDING, WITH THE JUDGE ACTING AS TRIER OF FACT.



c.  
Fees and Costs.  Each Party shall bear its own fees and costs (including
attorney’s fees) in the arbitration and one-half (1/2) of the arbitrator’s fees
and costs; provided, however, that the arbitrator shall award the substantially
prevailing Party in an arbitration its reasonable expenses, including without
limitation reasonable attorney’s fees and its share of the arbitrator’s fees and
costs, except as prohibited by law.

 
 
 

--------------------------------------------------------------------------------

 
 
12.  
TERM & TERMINATION



The term of this Agreement shall commence on the Effective Date and shall run
until the earlier of the end of the Project Term as set forth in the Project
Plan, unless extended by mutual agreement of the Parties, or its termination as
set forth below.


a.  
Termination for Breach:  Either Party may terminate this Agreement,



i.  
Immediately upon a material breach of this Agreement by the other Party; or



ii.  
Upon any breach of this Agreement by the other Party, upon written notice to
such Party of its breach and such Party’s failure to cure the breach within
thirty (30) days of receiving such notice.



b.  
Termination Without Breach:  Either Party may terminate this Agreement upon
written notice to the other Party,



i.  
If the MGG Board and/or Members become deadlocked on an issue that requires a
supra majority vote under the MGG Operating Agreement and/or Member Control
Agreement;



ii.  
The Parties have failed to commercialize any Derivative Works or Joint
Technology after the earlier of (i) two (2) years after the Commencement Date,
or (ii) within six (6) months of a determination by either Party or the CMC that
the Project has resulted in a commercially viable technology; or



iii.  
The other Party provides notice of its intent to engage in a Change in Control
Transaction or engages in such a transaction.



iv.  
In the event that the other party makes an assignment for the benefit of
creditors, admits in writing its inability to pay its debts as they become due,
files a voluntary petition in bankruptcy, is adjudicated to be bankrupt or
insolvent, files a petition seeking for itself any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar arrangement under
any present or future statue, law or regulation, or has its business put in the
hands of a trustee or a receiver by voluntary act or otherwise.



c.  
Survival:  The following provisions of this Agreement shall survive termination
or expiration of the Agreement, in addition to those provisions that survive by
their terms: Sections 6, 7, 9, 10, 11, and 12.



13.  
GENERAL PROVISIONS:



a.  
Governing Law.  This Agreement, including the validity, interpretation,
performance, and enforcement hereof, and the relationship created hereby, shall
be governed and construed according to the laws of the United States, as
applicable, and the laws of the State of Texas, without giving effect to the
principles of conflicts of laws.  Any lawsuit or other similar proceeding
arising out of the subject matter of this Agreement or the relationship created
hereby, except as expressly set forth herein, shall be brought in a state or
federal court of competent jurisdiction, located within the city of Austin,
Travis County Texas and all parties hereby consent to personal jurisdiction in
such court, and agree and stipulate that such court is a convenient forum for
the resolution of such lawsuit or proceeding.



b.  
Entire Agreement.  This Agreement shall constitute the full and complete
agreement of the parties concerning the subject matter hereof, and supersedes
any prior discussions, communications, negotiations, agreements, or
representations of the parties thereon; each party represents and warrants that
no other representations, warranties, guarantees, agreements, promises or
inducements have been made in connection with this Agreement or the subject
matter hereof, except as expressly set forth herein.

 
 
 

--------------------------------------------------------------------------------

 
 
c.  
Amendment; Waiver.  This Agreement may not be modified, except by through a
written agreement signed by all Parties hereto.  No right or obligation
hereunder shall be deemed waived by any Party or Parties’ action, inaction,
delay, or failure to enforce any such right or obligation; no waiver of any
right or obligation under this Agreement shall be valid unless in writing,
signed by the Party sought to be charged with such waiver, and no such waiver
shall be effective as to any right or obligation except as expressly set forth
therein, or operate as a waiver except in the specific instance and
circumstances described therein.



d.  
Severability.  If any term, covenant or condition of this Agreement or the
application thereof to any Party or circumstance shall, to any extent, be held
to be invalid or unenforceable by a tribunal of competent jurisdiction, then the
remainder of this Agreement, or the application of such term, covenant or
condition to Parties or circumstances other than those as to which it is held
invalid or unenforceable, shall not be affected thereby and each term, covenant
or condition of this Agreement shall be valid and be enforced to the fullest
extent permitted by law.



e.  
Further Assurances.  Each Party agrees to take such further actions and execute
such further instruments, and do all such other acts, as may be necessary to
carry out the purpose and intent of this Agreement.



f.  
Successors and Assigns.  Neither Party may assign any of its rights or delegate
any of its obligations hereunder, except (a) with the express written consent of
the other Party, (b) in connection with a Change in Control Transaction, or (c)
to an Affiliate; provided, however, that in no event shall either party’s rights
or obligations hereunder be assigned or delegated without prior written notice
to the other Party.  In any case, neither Party may make an assignment of its
assets which renders it unable to perform its material obligations
hereunder.  Notwithstanding the foregoing, this Agreement shall inure to the
benefit of and be binding upon the Parties and their respective successors and
assigns.



g.  
Force Majeure.  Neither Party shall lose any rights hereunder or be liable to
the other Party for damages or losses on account of failure of performance by
the defaulting Party if the failure is occasioned by government action, war,
fire, explosion, flood, strike, lockout, embargo, act of God, or any other
similar cause beyond the control of the defaulting Party, provided that the
Party claiming force majeure has exerted all reasonable efforts to avoid or
remedy such force majeure; provided, however, in no event shall a Party be
required to settle any labor dispute or disturbance.



h.  
Notices.  Any and all notices required or permitted to be given to a Party
pursuant to the provisions of this Agreement will be in writing and will be
effective and deemed to provide such Party sufficient notice under this
Agreement on the earliest of the following:  (a) at the time of personal
delivery, if delivery is in person; (b) one (1) business day after deposit with
an express overnight courier for United States deliveries, or two (2) business
days after such deposit for deliveries outside of the United States; (c) three
(3) business days after deposit in the United States mail by certified mail
(return receipt requested) for United States deliveries; or (d) upon delivery of
an email to the Party so notified unless the notifying Party receives actual or
constructive notice that the email was not delivered.  All notices for delivery
outside the United States will be sent by express courier or email.  All notices
not delivered personally will be sent by email or postal mail with postage
and/or other charges prepaid and properly addressed to the Party to be notified
at the addresses or email addresses set forth below or at such other addresses
or email addresses as such Party may designate by one of the indicated means of
notice herein to the other Parties hereto.

 
If to GO, addressed to:
 
______________________
______________________
______________________
______________________
 
 
 

--------------------------------------------------------------------------------

 
 
With a copy to:
Scott S Payzant
Leonard O’Brien Spencer Gale & Sayre
100 South 5th Street
Suite 2500
Minneapolis, MN 55402
 
If to OBJE, addressed to:
 
______________________
______________________
______________________
______________________
 
With a copy to:
[LAW FIRM]
 


i.  
No Strict Construction.  The Parties represent and warrant that this Agreement
is the result of the joint drafting and negotiation of the Parties and reflects
their mutual intent.  Accordingly, no rule of construction or presumption
requiring interpretation of any ambiguity herein against the Party drafting this
Agreement shall apply.



j.  
Interpretation.  The Section and paragraph headings contained herein are for the
purposes of convenience only and are not intended to define or limit the
contents of the Sections or paragraphs to which they apply.



k.  
Facsimile Signatures; Counterparts.  This Agreement may be executed in any
number of counterparts, each of which when so executed and delivered will be
deemed an original, and all of which together shall constitute one and the same
agreement.  This Agreement may be executed and delivered by facsimile or
electronic means and upon such delivery the facsimile or electronic signature of
a party will be deemed to have the same effect as if the original physical
signature had been delivered.



l.  
Authorized Signatories.  Each Party other than a natural person represents and
warrants that the undersigned is duly authorized and empowered to execute and
deliver this Agreement on behalf of such Party, and that all necessary approvals
on the part of such Party have been secured, such that the signature of the
undersigned is the binding act and deed of such party.





IN WITNESS HEREOF, the parties have caused this JOINT VENTURE AGREEMENT to be
executed by their duly authorized representatives as of the date first above
written.
 


OBJ ENTERPRISES, INC




____________________________
Paul Watson
President & CEO


GREAT OUTDOORS, LLC




____________________________
Danny Hammett
CEO
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE A
JOINT VENTURE ASSETS
OBJE


1.  
Net cash remaining from the proceeds from that certain $150,000 convertible
debenture dated 30 April 2014 by and between OBJE and Great Outdoors, LLC;



2.  
Net cash remaining from the proceeds from that certain $500,000 convertible
debenture dated 27 May 2014 by and between OBJE and Great Outdoors, LLC.



3.  
Intellectual property related to Pac-ball;



4.  
Intellectual property related to Creature Taverns;



5.  
Intellectual property related to Phantasmic.



 
 

--------------------------------------------------------------------------------

 


SCHEDULE B
JOINT VENTURE ASSETS
GO




1.  
All beneficial contracts to which GO is party;



2.  
Intellectual property related to GO Hunting;



3.  
All other GO intellectual property.



 
 

--------------------------------------------------------------------------------

 


SCHEDULE C
JOINT VENTURE LIABILITIES
OBJE




1.  
That certain $150,000 convertible debenture dated 30 April 2014 by and between
OBJE and Great Outdoors, LLC;



2.  
That certain $500,000 convertible debenture dated 27 May 2014 by and between
OBJE and Great Outdoors, LLC.



 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE D
JOINT VENTURE LIABILITIES
GO


1.  
Certain liabilities of GO relating to the day-to-day operations of GO, such as
lease agreements, employment contracts, or professional service agreements, or
any other agreement necessary for the continued operation of software
development by GO; however all agreements must be disclosed and presented to
OBJE within 30 days of signing the Agreement.


